Orders dated respectively June 7, 1937, and June 22, 1937, so far as appealed from, unanimously modified so as to allow, in addition to the items granted, the following items as demanded in plaintiff’s notice of motion for examination before trial dated April 20, 1937: 12, 30, 35, 41, 48 (eliminating “ or any other prospective customer of plaintiff),” 54, 58, 60, 67, 81 and 94 (eliminating “ or any other prospective customer of plaintiff ”). As so modified, the orders appealed from are affirmed. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.